Citation Nr: 1517265	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-31 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 17, 2010, for the grant of service connection for paraparesis with multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his November 2012 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In an October 2014 letter, this request was withdrawn by the Veteran and his representative.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the October 2014 hearing withdrawal and the March 2015 Appellate Brief.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for multiple sclerosis was received by the VA on December 19, 2007. 

2.  In a rating decision dated on May 21, 2008, and issued to the Veteran on June 20, 2008, the RO denied the Veteran's service connection claim for multiple sclerosis.  This decision became final.

3.  In a February 3, 2009, rating decision that was issued on March 23, 2009, the RO denied the Veteran's August 25, 2008, claim to reopen service connection for multiple sclerosis as the evidence submitted was not new and material.

4.  On February 17, 2010, the Veteran submitted a new claim for service connection for multiple sclerosis with a nexus opinion from Dr. W.

5.  In an August 2011 rating decision, the RO granted the Veteran's claim of service connection for paraparesis with multiple sclerosis, assigning a 100 percent rating effective February 17, 2010; the Veteran appealed the effective date assigned. 

6.  As new and material evidence was submitted within one year of the rating decision issued on March 23, 2009, the February 2009 decision is non-final for VA purposes. 


CONCLUSION OF LAW

The criteria for an effective date of August 25, 2008, and no earlier, the grant of service connection for paraparesis with multiple sclerosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of service connection.  By letters dated in September 2008 and February 2010, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  A VA examination is not needed as current findings would not serve to establish entitlement to an earlier effective date.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159.

II.  Effective Date 

An August 2011 rating decision granted entitlement to service connection for paraparesis with multiple sclerosis, effective February 17, 2010.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  

Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id

In the present case, the Veteran separated from active service in August 1971.  It is not in dispute that he failed to submit a claim of entitlement to service connection for paraparesis with multiple sclerosis within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

The Veteran initially raised a claim of entitlement to service connection for multiple sclerosis in December 19, 2007.  That claim was denied by the RO in a May 21, 2008, rating decision.  The Veteran was informed of the RO's decision in a June 20, 2008, letter.  

In August 25, 2008, the Veteran and his representative submitted additional treatment records and a claim for service connection for multiple sclerosis, bowel dysfunction secondary to multiple sclerosis, and aid and attendance based on multiple sclerosis.  The claim did not express disagreement with the June 2008 rating decision and the treatment records were not new and material as they did not relate to an unestablished fact necessary to substantiate the claim.  As such, the June 20, 2008, rating action is final as the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.   See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In a February 3, 2009, rating decision that was issued on March 23, 2009, the RO denied the Veteran's August 25, 2008, claim to reopen service connection for multiple sclerosis as the evidence submitted was not new and material.

On February 17, 2010, the Veteran submitted a new claim for service connection for multiple sclerosis with a nexus opinion from Dr. W.  The RO denied this claim in June 11, 2010, and issued the decision on June 14, 2010.  The Veteran and his representative filed a notice of disagreement on March 1, 2011.  The RO granted service connection in August 2011 and assigned an effective date of February 17, 2010.  

Therefore, the Veteran is entitled to an effective of August 25, 2008, because the rating decision issued on March 23, 2009, never became final as the Veteran submitted new and material evidence within 1 year of the issuance of the February 2009 decision.  38 C.F.R. § 3.156(b).


ORDER

An effective date of August 25, 2008, and no earlier, for the grant of service connection for paraparesis with multiple sclerosis is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


